Citation Nr: 0839193	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression with anxiety and psychotic 
features.


REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1980 and from March 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied service connection for major depression with 
anxiety and psychotic features.  At this time, the RO also 
denied service connection for post-bronchitis obliterans 
pneumonia, resolved, and granted service connection for a 
right wrist disability, assessing it at 10 percent.  The RO 
issued a notice of the decision in September 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in April 
2005.  Subsequently, in October 2005 the RO provided a 
Statement of the Case (SOC), and thereafter, in December 
2005, the veteran timely filed a substantive appeal.  

In a May 2006 correspondence signed by the veteran, he 
indicated his desire to withdraw or "cancel" his appeals 
with respect to the 10 percent rating for the right wrist 
disability and the claim for service connection for the 
bronchial disorder.  The Board accepts this correspondence as 
a valid withdrawal of these issues.  See 38 C.F.R. § 20.204.  
The RO thereafter issued a Supplemental Statement of the Case 
(SSOC) in June 2006 only with respect to the service 
connection claim for a psychiatric disorder.

The veteran requested a video conference hearing on this 
matter, which was held in December 2006 where the veteran and 
his wife presented as witnesses before the undersigned 
veterans law judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  In particular, the most recent VA psychiatric 
examination of record does not offer an opinion as to (a) 
whether the veteran as likely as not incurred a new 
psychiatric disorder during his period of active service 
spanning March 2003 to March 2004, and if so, whether his 
currently diagnosed psychiatric disorder was causally related 
thereto; or, alternatively (b) whether the veteran's pre-
existing psychiatric disorder, diagnosed in 2002 as major 
depressive disorder with a notation of panic attacks and 
suicidal ideation, became aggravated or permanently worsened 
by this period active service or any incident thereof.  In 
the Board's view, the lack of such an opinion, in addition to 
the fact that this VA psychiatric examination occurred over 
four years ago in August 2004, warrants a fresh VA 
examination by a psychiatrist.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.156.     

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
examination by a psychiatrist for the 
purpose of determining whether his 
current psychiatric disorder was caused 
or aggravated by his period of active 
service spanning March 2003 to March 
2004.  The psychiatrist should review 
relevant portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the mental status examination, 
any laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
psychiatrist is requested to address the 
following issues:

(a) Please offer an 
opinion/diagnosis as to what 
psychiatric disorder or disorders 
the veteran currently experiences.    

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current 
psychiatric disorder is casually 
related to his period of active 
service spanning March 2003 to March 
2004 or any incident thereof?  

(c) If the answer to question (b) is 
negative, please determine whether 
it is at least as likely as not (50 
percent or greater probability) that 
the veteran's pre-existing (i.e., 
pre-March 2003) psychiatric disorder 
was aggravated by his period of 
active service spanning March 2003 
to March 2004 or any incident 
thereof.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's pre-existing (i.e., pre-
March 2003) psychiatric disorder was 
aggravated by his period of active 
service spanning March 2003 to March 
2004, to the extent that is possible, the 
psychiatrist is requested to provide an 
opinion as to approximate baseline level 
of severity of the pre-existing 
psychiatric disease before the onset of 
the in-service aggravation.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed, and if s/he cannot reach a 
conclusion without resort to mere 
speculation, s/he should so indicate in 
the examination report.  

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




